Exhibit Report of Independent Registered Public Accounting Firm Operating Committee CDM Resource Management, Ltd.: We have audited the accompanying balance sheets of CDM Resource Management Compression Business (as defined in Note 1(a)) as of December 31, 2007 and 2006, and the related statements of operations, partners’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CDM Resource Management Compression Business as of December31, 2007 and 2006, and the results of its operations and its cash flows for each of the years ended December31, 2007 and 2006 in conformity with U.S.generally accepted accounting principles. /s/ KPMG
